HARPER, J.
Appellant was convicted of assault to murder, and his punishment assessed at two years’ confinement in the penitentiary.
[1, 2] There are but two grounds in the motion for new trial; one complaining of the action of the court in overruling his application for a continuance. As the record contains no bill of exceptions, this is not presented in a way we can review the action of the court. The other alleges that the verdict is contrary to the law and the evidence. As the record contains no statement of facts, neither can we review this ground.
The judgment is affirmed.